        Case 2:17-cv-01297-CB-PLD Document 113 Filed 07/15/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COLUMBIA GAS TRANSMISSION, LLC,                      )
               Plaintiff,                            )
                                                     )
         vs.                                         )       Civil Action No. 17-1297
                                                     )
AN EASEMENT TO CONSTRUCT, OPERATE                    )
AND MAINTAIN A 20-INCH GAS                           )
TRANSMISSION PIPELINE ACROSS                         )
PROPERTIES IN WASHING TON COUNTY                     )
AND ALLEGHENY COUNTY, PA., OWNED                     )
BY MCC INTERNATIONAL, INC., et al.,                  )
                Defendants.                          )
                                                     )

                                             ORDER

         AND NOW, this 15th day of July, 2019, IT IS HEREBY ORDERED that:

         Counsel for Defendants Robert A. Cowden, Sr. and Elizabeth Cowden shall notify the

Court no later than July 19, 2019 whether a settlement agreement with Plaintiff has been

finalized.

         Counsel for Defendant Patrick Scheider shall notify the Court no later than July 23, 2019

whether a settlement agreement with Plaintiff has been finalized.

         Counsel for Defendant Robert J. Weiss shall notify the Court by July 29, 2019 whether a

settlement agreement with Plaintiff has been finalized. In the event that a settlement agreement

between Plaintiff and Defendant Weiss is not finalized by that date, Defendant Weiss shall file a

response to Plaintiff's Motion for Summary Judgment (ECF No. 104) no later than August 5,

2019.




                                              Patricia L. Dodge
                                              United States Magistrate Jud e
